Greenblott, J. P., and Mikoll, J., dissent and vote to affirm in the following memorandum by Greenblott, J. P. Greenblott, J. P. (dissenting).
Plaintiff, a licensed owner, trainer and driver of trotting and pacing horses, had two horses in stalls at defendant’s racetrack for which he paid a daily rental. On March 31, 1971 plaintiff received a letter from defendant requesting that he remove his horses by April 4, 1971. Plaintiff testified that he then had a conversation with defendant’s racing secretary, Harold Haswell. Haswell refused to tell him why he was not given stall space and when plaintiff persisted, Haswell said, "Out, out Guinea. Out of my office.” Plaintiff continued to tend his horses. As he was entering the stable gate on April 7, 1971, he was stopped by one of defendant’s guards who gave him a letter which stated that plaintiff was barred from defendant’s property because his presence "[was] not desired.” Plaintiff then left the track and contacted his attorney. Haswell informed the attorney that he made the rules for the track and that if plaintiff "steps one foot in this track, I’ll have the son-of-a-*923bitch in jail so fast his head will spin.” Plaintiff’s attorney informed defendant that proper procedures existed for evicting tenante and that plaintiff would sue defendant if arrested. Plaintiff returned to the track and while tending his horses he was told to leave. When he refused, defendant called the police and told them that plaintiff was under arrest. He was then taken into custody and charged with criminal trespass in the third degree (Penal Law, § 140.10). Following his acquittal by a jury, plaintiff instituted a suit for false arrest and malicious prosecution. The trial court dismissed the action but, on appeal, we reversed and ordered a new trial on the false arrest cause of action (Morrello v Saratoga Harness Racing, 50 AD2d 950). The second trial resulted in a jury verdict in favor of plaintiff in the sum of $750 in compensatory damages and $5,000 in punitive damages. In our view, there should be an affirmance. "A private arrest is invalid unless the person arrested has in fact committed the crime for which the arrest was made” (Jacques v Sears, Roebuck & Co., 30 NY2d 466, 474). Moreover, a private citizen who makes an arrest does so at his peril, and if the person arrested did not in fact commit the crime for which he is arrested, the person who arrests him is liable even if he acts in good faith or has probable cause to make the arrest (CPL 140.30; see Scanlon v Flynn, 465 F Supp 32, 37-38). Here, plaintiff was acquitted of the crime for which he was arrested and the dispositive question, therefore, was whether the arrest was made by the police or by agents of the defendant. The trial court’s charge to the jury that the defendant’s security officers were private citizens became the law of the case, since there was no objection to the charge (see Ruff v Snyder, 48 NY2d 756). The record fully supports the jury’s finding that the arrest was effected by defendant’s security officers. The majority apparently does not accept the proposition of law set forth above, arguing that since the standard of proof in the criminal proceeding is guilt beyond a reasonable doubt, plaintiff’s acquittal did not conclusively establish his factual innocence. Assuming, but not conceding, that the majority’s position is correct, in our view there is a preponderance of evidence in the record to support the jury’s verdict that plaintiff did not in fact commit the crime for which he was arrested. A person is guilty of criminal trespass in the third degree when he "knowingly enters or remains unlawfully in a building or upon real property” (Penal Law, § 140.10). However, one "who honestly believes that he is licensed or privileged to enter, is not guilty of any degree of criminal trespass” (People v Basch, 36 NY2d 154, 159). Based upon plaintiff’s undisputed testimony (the defendant chose to rest at the close of plaintiff’s case), the jury was entitled to conclude that plaintiff had an honest belief of his right to enter and remain upon defendant’s premises. At the time of his arrest, plaintiff was in the same place doing the same thing he had done on every other day for the past four years. Plaintiff left when he first received defendant’s letter and returned only after consulting with his lawyer. Further, evidence of plaintiff’s acquittal was properly admitted to refute defendant’s claim that plaintiff was criminally trespassing (see Broughton v State of New York, 37 NY2d 451, 458). Whether plaintiff was criminally trespassing at the time of his arrest was a question of fact for the jury. This issue has been resolved in plaintiff’s favor by the jury herein and in the criminal action, whose determinations the majority now unwarrantedly characterize as irrational. Questions of credibility are for the jury and the proof must be viewed most favorably to the verdict (Hannan v Schmitt, 18 AD2d 854; see Sherman v Smith, 23 AD2d 642). It was for the jury to accept or reject plaintiff’s testimony, and this court may not disturb its verdict where, as here, it has a "rational basis” (Brockway v Wase, 75 AD2d *924655). Moreover, subdivision 5 of section 140.00 of the Penal Law, erroneously relied upon by the majority, is inapplicable to the facts of this case. Defendant did not have absolute immunity from having to justify the exclusion of plaintiff, an owner and trainer whom the State has deemed fit to license (see Jacobson v New York Racing Assn., 33 NY2d 144, 150). Thus, defendant could not convert plaintiff’s otherwise legitimate presence on its premises into a criminal act by arbitrarily telling plaintiff that he was barred. The majority concludes that plaintiff’s arrangement with defendant was "uncertain”, but, in our view, there is no question but that plaintiff was a licensee. Accordingly, he could be evicted only through a special proceeding after first being served with a 10-day notice to quit (see Real Property Actions and Proceedings Law, § 713, subd 7; 14 Carmody-Wait 2d, NY Prac, § 90.117, p 93). Finally, punitive damages were properly awarded since, unlike the first trial, plaintiff introduced sufficient evidence of malice. Haswell’s ethnic slurs, the intransigence of defendant’s agents, the arbitrary manner in which plaintiff’s exclusion and arrest were effected, and the immediate resort to arrest without even considering the possibility of pursuing civil remedies, were adequate indications from which the jury could conclude that defendant was motivated by ill will towards plaintiff. The majority implies that ethnic slurs must be corroborated in order to sustain an award of punitive damages. However, we have been unable to find authority for such a proposition. The fact that this proof was uncorroborated and was presented at the second trial raised credibility questions for the jury. Thus, there is absolutely no basis for the majority’s conclusion that as a matter of law such proof did not provide a predicate for punitive damages. We, therefore, respectfully dissent and vote to affirm.